TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 3, 2017



                                      NO. 03-17-00073-CR


                                    Tony R. Davis, Appellant

                                               v.

                                  The State of Texas, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.